Based upon plaintiffs motion and supporting exhibits, the Full Commission enters the following:
                            FINDINGS OF FACT
1. On 11 October 1999, defendants filed notice of appeal to the Full Commission from the Opinion and Award of the Deputy Commissioner.
2. An Opinion and Award was filed by the Full Commission on 28 April 2000 affirming, with slight amendments the Opinion and Award of the Deputy Commissioner requiring defendants to make or continue payments of benefits to plaintiff.
3. Defendants did not appeal the decision of the Full Commission.
4. Counsel for plaintiff has spent 8.7 hours in defending said appeal of defendants to the Full Commission.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
                           CONCLUSIONS OF LAW
1. Defendants appealed the Deputy Commissioners Opinion and Award, and said opinion was affirmed by the Full Commission with compensation being paid to plaintiff. G.S. 97-88.
2. In the discretion of the Full Commission, counsel for plaintiff is entitled to have defendants pay an attorneys fee in the amount of $1,087.50, which is in addition to the amount awarded as a percentage of plaintiffs compensation. Id.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
                                  ORDER
Defendants shall pay to counsel for plaintiff an attorneys fee in the amount of $1,087.50, for defending this matter on appeal to the Full Commission. This fee is to be paid in addition to the fees awarded as a percentage of plaintiffs compensation.
Defendants shall pay the costs.
                                  S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/_______________ LAURA K. MAVRETIC COMMISSIONER
S/______________ RENE C. RIGGSBEE COMMISSIONER